DISCIPLINARY ACTION
CONSENT ORDER
' THIS MATTER, having been opened to the Court by DAVID E. JOHNSON, JR., Director, Office of Attorney Ethics, and with the consent of the Respondent, Michael E. Cunningham, of Brick and Spring Lake, and Charles M. Moriarty, respondent’s counsel, and it appearing that the Office of Attorney Ethics and Respondent having agreed to Respondent being temporarily suspended from the practice of law, together with the additional relief provided in this Order, pending final disposition of all ethics grievances before the District XIV Ethics Committee,
IT IS ORDERED that:
1. Michael E. Cunningham of Brick and Spring Lake, admitted to practice in this State in 1972, is temporarily suspended from the practice of law, effective immediately, pending final determination of all grievances, and until further Order of the Court.
2. The Office of Attorney Ethics takes such protective action pursuant to R. 1:20-11(c), as may be appropriate to gain possession and control of the legal files, records, practice and trust assets of Michael E. Cunningham wherever situate.
3. All funds, if any, presently existing in any New Jersey financial institution maintained by Michael E. Cunningham pursuant to R. 1:21-6 shall be restrained from disbursement and shall be transmitted by the banks which are the present custodians thereof to the Clerk of the Superior Court for deposit in the Superior Court Trust Fund pending the further Order of this Court.
*1894. Michael E. Cunningham is hereby restrained and enjoined from practicing law during the period of suspension.
5. Michael E. Cunningham is hereby restrained and enjoined from disbursing funds from any of the foregoing bank accounts.
6. Michael E. Cunningham shall comply with Administrative Guideline No. 23 of the Office of Attorney Ethics governing suspended, disbarred or resigned attorneys.